DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 3, 5, 19, and 20, drawn to a hybrid inertial measurement system and a method of using the same as generally set forth in Claims 1 and 15, including the 
Group II, claims 4 and 18, drawn to a hybrid inertial measurement system and a method of using the same as generally set forth in Claims 1 and 15, including the special technical feature of a phase hopping generator configured to generate a sampling adapted to extract an interference fringe phase measurement.
Group III, claims 6 and 16, drawn to a hybrid inertial measurement system and a method of using the same as generally set forth in Claims 1 and 15, including the special technical feature of a seismometer, a MEMS-based accelerometer, a MEMS-based gyrometer, a laser gyrometer or a fibre-optic gyrometer.
Group IV, claims 8-11 and 17, drawn to a hybrid inertial measurement system and a method of using the same as generally set forth in Claims 1 and 15, including the special technical feature of generating an error signal, receiving the error signal and a first part of the inertial measurement signal and deducing the second hybrid inertial measurement signal.
Group V, claims 12 and 13, drawn to a hybrid inertial measurement system and a method of using the same as generally set forth in Claims 1 and 15, including the special technical feature of an inertial navigation unit comprising three accelerometers, three gyrometers and one computer adapted to generate an inertial navigation signal based on the measurements of the three accelerometers and the three gyrometers.
Group VI, claim(s) 14, drawn to a hybrid inertial measurement system and a method of using the same as generally set forth in Claims 1 and 15, including the special technical feature of the feedback loop comprising a microprocessor adapted to integrate the acceleration signal as a function of time to deduce therefrom a measurement of relative instantaneous speed of the inertial reference frame with respect to the atom burst, the modulation signal of the laser central frequency includes a slope proportional to the instantaneous speed measurement.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, IV, V, and VI lack unity of invention because the groups do not share the same or corresponding special technical feature. 
Claims 1 and 15 link Groups I, II, III, IV, V, and VI. Groups I, II, III, IV, V, and VI lack unity of invention because even though the inventions of these groups require the common technical feature of Claims 1 and 15, this technical feature is not a special technical feature as it lacks novelty or an inventive step and does not contribute over the prior art in view of MERLET ET AL (SEBASTIEN MERLET ET AL: "Operating an atom interferometer beyond its linear range", ARXN.ORG, CORNELL UNNERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNNERSITY ITHACA, NY 14853, 1 June 2008 (2008-06-01), XP080420697, DOI: 10.1088/0026-1394/46/1/011), LAUTIER J ET AL (LAUTIER J ET AL: "Hybridizing matter-wave and classical accelerometers", APPLIED PHYSICS LETTERS, AIP PUBLISHING LLC, US, vol. 105, no. 14, 6 October 2014 (2014-10-06), XP012190775, ISSN: 0003-6951, DOI: 10.1063/1.4897358).  The structural features of Claim 1, which is shown either singly or in combination in MERLET ET AL and LAUTIER J ET AL, lack novelty or an inventive step and do not contribute over the prior art.
For each of Groups I, II, III, IV, V, and VI, each of the listed groups has special technical features not required for the other groups.  The special technical features exclusive to each group are listed above in the listing of the groups.
Claims 1 and 15 will be examined along with the elected invention once any of Inventions I, II, III, IV, V, and VI is elected, Claim 2 will be examined along with the elected invention once any of Inventions I, II, and III is elected, and Claim 7 will be examined along with the elected invention once any of Inventions IV, V, and VI is elected.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877